DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “… a pressure sensor positioned at a midpoint of the core sample…”
(Claims 2-5 are dependent on claim 1.)

With respect to independent claim 6, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which essentially equivalent to the allowable subject matter for claim 1):  “… measuring…a midpoint pressure at a midpoint of the core sample…”
(Claims 7-10 are dependent on claim 6.)

With respect to independent claim 11, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which essentially equivalent to the allowable subject matter for claim 1):  “… measuring a midpoint pressure at a midpoint of the core sample…”
(Claims 12-20 are dependent on claim 11.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because FIG. 1 appears to contain 3 editorial errors which could be changed to (See specification paragraph 0024):

    PNG
    media_image1.png
    500
    601
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
CN 112730187 A to An et al. discloses a testing apparatus/method for determining stress-dependent permeability of a core sample.  The apparatus/method comprises essentially all the features recited in independent claims 1, 6 and 11, except for the allowable subject matters.
As shown in fig. 2 (reproduced below), the apparatus/method comprises:
a core container (100) containing a core sample,
an inlet (601)
an outlet (602); and 

an upstream reservoir (700) fluidly connected to the inlet (601) of the core sample; 
an upstream pump connected to the upstream reservoir (which is considered an obvious feature/variation to supply high pressure gas to the upstream reservoir 700.  The upstream reservoir 700 provides the high pressure gas to the inlet 601); 
a downstream reservoir (200) fluidly connected to the outlet of the core sample (to provide a back pressure at the outlet 602); 
a downstream pump connected to the downstream reservoir 200 (which is considered an obvious feature/variation to regulate the back pressure at the outlet 602); 
a confining pump (500) connected to the core container (100); 
at least one flow meter (400); 
an inlet pressure sensor (300) positioned proximate the inlet of the core sample; and 
an outlet pressure sensor (300) positioned proximate the outlet (602) of the core sample.

    PNG
    media_image2.png
    514
    897
    media_image2.png
    Greyscale

In An, a confining pressure sensor (300) measures a confining pressure/stress around the core sample (but not a gas pressure in the core sample).  While the confining pump (500) maintains the confining pressure/stress to be constant, the stress-dependent permeability of the core sample is calculated by using known standard atmospheric pressure (PSC), a known gas viscosity (µ), a known core sample length (L), a known core sample cross section (A); and a measured gas flowrate through the core sample by the flow meter (400), a measured gas pressure at the inlet (601) by the inlet pressure sensor (300), and a measured gas pressure at the outlet (602) by the outlet pressure sensor (300).  That is,

    PNG
    media_image3.png
    77
    172
    media_image3.png
    Greyscale

As seen, An is able to determine stress dependent permeability of the core sample without using any pressure value to be measured at a midpoint of the core sample.  An appears to teach against the allowable subject matter:  a pressure sensor positioned at a midpoint of the core sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           August 22, 2022